ICJ_088_Lockerbie_LBY_GBR_1998-02-27_JUD_01_PO_05_EN.txt. 54

SEPARATE OPINION OF JUDGE KOOIJMANS

1. I have voted in favour of the operative part of the Judgment since
I concur with the Court’s finding that it has jurisdiction to entertain the
claim as submitted by Libya and that this claim is admissible. I also share
the view expressed in the Judgment that a number of the objections sub-
mitted by the Respondent do not have an exclusively preliminary char-
acter. Since, however, the Judgment does not reflect fully my own con-
siderations I wish to place on record my views on some specific arguments
brought forward by the Parties. I will do so rather succinctly with regard
to the objections to the jurisdiction of the Court and in a slightly more
comprehensive way with regard to the objections to the admissibility of
the claim and to the objection that the Libyan claims have been rendered
without object, or that Libya is precluded from obtaining the relief it
seeks, by the subsequent adoption of Security Council resolutions 748
(1992) and 883 (1993).

I. JURISDICTIONAL ISSUES

2. It would be a truism to contend that the present case is a politically
highly sensitive one. As the Court has stated many times before, the fact
that a dispute brought before it has serious political overtones does not
act as a bar to the Court’s entertaining it, nor does the fact that the dis-
pute is being dealt with simultaneously by the Security Council.

In the present case the Respondent has gone further than pointing out
merely these elements. It has intimated that Libya has not invoked the
Court’s jurisdiction under the Montreal Convention in order to settle a
dispute which has arisen under that Convention but for other — quite
unconnected — reasons. During the hearings held on 13 October 1997
the Agent of the United Kingdom said:

“what the Applicant is seeking by these proceedings is simply not a
Montreal Convention matter, but a scarcely veiled attempt to frus-
trate the exercise by the Security Council of its responsibilities under
the United Nations Charter” (CR 97/16, p. 16).

3. The Respondent not only denies that there exists a dispute with
Libya on the interpretation or application of the Montreal Convention, it
also casts serious doubts on Libya’s motives to construe such a dispute;
the Court should not allow itself to be lured into such a politically
inspired hoax. I have chosen the rather extreme wording of this last sen-

49
55 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

tence on purpose in order to show how easily the Court can be portrayed
as an instrument used by one of the parties for extrajudicial purposes.
And this risk becomes an acute danger if the impression arises that the
Court is used as a pawn in a game of chess where other principal organs
of the United Nations play a role.

4. Against this background it seems proper and worthwhile to point
out once more what is the function of the Court according to the Charter
and its Statute, which forms an integral part of that Charter. This func-
tion was described in apposite terms by the Court itself in its Judgment of
20 December 1988 in the Border and Transborder Armed Actions case:

“the Court is aware that political aspects may be present in any legal
dispute brought before it. The Court, as a judicial organ, is however
only concerned to establish, first, that the dispute before it is a legal
dispute, in the sense of a dispute capable of being settled by the
application of principles and rules of international law, and sec-
ondly, that the Court has jurisdiction to deal with it, and that that
jurisdiction is not fettered by any circumstance rendering the appli-
cation inadmissible. The purpose of recourse to the Court is the
peaceful settlement of disputes; the Court’s judgment is a legal pro-
nouncement, and it cannot concern itself with the political motiva-
tion which may lead a state at a particular time, or in particular
circumstances, to choose judicial settlement.” (Border and Trans-
border Armed Actions (Nicaragua v. Honduras ), Jurisdiction and
Admissibility, Judgment, I. C.J. Reports 1988, p. 91, para. 52.)

5. Whether the eventual finding of the Court on the merits is compat-
ible with binding decisions of other United Nations organs, in particular
the Security Council, is quite another matter and in the Court’s view
must be considered at a later stage. The first task of the Court after a case
is submitted to it is to consider whether the case concerns a legal dispute
and whether it has jurisdiction to deal with it. As the Court said in the
Nuclear Tests cases: “the existence of a dispute is the primary condition
for the Court to exercise its judicial function”. The Court went on to say
that “it is not sufficient for one party to assert that there is a dispute”,
nor, it may be added, is it sufficient that the other party denies that there
is a dispute. Referring to what is said in the case concerning Interpreta-
tion of Peace Treaties with Bulgaria, Hungary and Romania (IC.
Reports 1950, p. 74), the Court stated that “whether there exists an inter-
national dispute is a matter for objective determination” by it (Nuclear
Tests (Australia v. France), Judgment, C.J. Reports 1974, p. 271,
para. 55).

6. If the Court, therefore, is determining the existence or the non-
existence of a legal dispute, it is carrying out its proper judicial function.

50
56 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

In this respect it is in my view not relevant that the Respondent does not
rely on the Montreal Convention and contends that it has no dispute
with Libya concerning its interpretation or application. It is not in dis-
pute between the Parties that the facts of the Lockerbie incident as such
may be characterized as an act defined in Article 1 of the Montreal Con-
vention which would imply that the Convention could be applicable to
that incident and — under normal circumstances — would be applicable.
The Respondent has stated that this does not mean that no other rules of
international law are applicable to these facts and by bringing the situa-
tion to the attention of the Security Council as a potential threat to peace
and security resulting from State involvement in acts of terrorism it has
relied on the provisions of the United Nations Charter. Under such cir-
cumstances the Montreal Convention would not be the only and exclu-
sively applicable instrument as is contended by the Applicant.

7. The resulting difference of opinion is therefore not an abstract dis-
agreement about the applicability of the Montreal Convention, it is a
very precise legal dispute about its applicability to the very facts of the
case before the Court. The fact that the Security Council by adopting
resolution 731 (1992) implicitly denied the Convention’s applicability to
these facts can in no way detract from the Court’s own competence and
its own responsibility to determine whether the dispute as submitted by
the Applicant is a justiciable dispute within the terms of Article 14, para-
graph 1, of the Montreal Convention, the settlement of which is entrusted
to the Court. To conclude otherwise would impair the proper function of
the Court as it is determined in the Charter and the Statute. By implica-
tion the Court has also jurisdiction to entertain the claims by Libya that
the Respondent has not respected Libya’s rights under Article 7 of the
Convention, respectively its own obligations under Article 11, since these
are the specific claims submitted by the Applicant. Whether the Court
will have to deal with these specific claims will, of course, depend upon
the Court’s finding on the preliminary question of the Convention’s
applicability in view of the resolutions of the Security Council.

8. The Court’s jurisdiction in my view is confined to the issues just
mentioned which are covered by the terms of Article 14, paragraph 1, of
the Montreal Convention, viz., the issues of applicability and compliance
or non-compliance. In particular the ways and means by which this non-
compliance is practised and the question whether these ways and means
are at variance with the Charter of the United Nations and with manda-
tory rules of general international law do not come within the Court’s
jurisdiction as consensually agreed upon in Article 14, paragraph 1, of
the Convention.

9. I, therefore, fully agree with the Court’s finding that it has jurisdic-
tion to hear the dispute between the Applicant and the Respondent in

Si
57 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

accordance with Article 14, paragraph 1, of the Montreal Convention.
That I nevertheless have expressed some personal views on the issue of
jurisdiction is because I deem it important to point out that in this regard
the competences of the Security Council and the Court are separate and
clearly distinguishable, and should not be confused, let alone be seen as
potentially conflicting with each other. Just as each State is entitled to
bring a situation to the attention of the Security Council and the Council
is entitled to give its views on that situation and to qualify it as a threat
to international peace and security, so each State is entitled to submit to
the Court a claim against another State with regard to a dispute which in
its opinion is justiciable. It is for the Court and only for the Court to
determine: whether it is competent to entertain the claim on the basis of
the relevant legal provisions.

II. Issues oF ADMISSIBILITY AND MOOTNESS

10. Whether the Court, once it has assumed jurisdiction, should carry
out its judicial function under all circumstances, is quite a different mat-
ter. The Respondent has submitted that any rights which Libya might
have under the Montreal Convention are in any event superseded by its
obligations under Security Council resolutions 748 (1992) and 883 (1993)
which were adopted after the date of the filing of Libya’s Application.
Consequently, any judgment on the merits would be an empty one
because it would be neither applicable nor enforceable.

11. It seems to be a question of minor relevance whether this objection
must be called an objection to the admissibility and consequently must be
rejected since these resolutions were adopted after the date of the filing of
the Application which according to the Judgment is the only relevant
date for determining the admissibility or whether it must be qualified as
an “objection the decision upon which must be determined before any
further proceedings” in the sense of Article 79, paragraph 1, of the Rules
of Court.

12. It may be questioned whether it is necessary or even possible to
give a neat categorization of preliminary objections. S. Rosenne says in
this respect:

“All that can be deduced from experience is that it is an individual
matter to be appreciated in the light of all the circumstances of each
case.” (S. Rosenne, The Law and Practice of the International Court
of Justice, 1920-1996, 1997, p. 883.)

In this respect reference may be made also to the Northern Cameroons
case where the Court, commenting on the various meanings ascribed by
the Parties to, inter alia, the term “admissibility” said:

52
58 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

“The Court recognizes that these words in differing contexts may
have various connotations but it does not find it necessary in the
present case to explore the meaning of these terms. For the purposes
of the present case, a factual analysis undertaken in the light of cer-
tain guiding principles may suffice to conduce to the resolution of
the issues to which the Court directs its attention.” (Northern Cam-
eroons, Judgment, I. C.J. Reports 1963, p. 28.)

13. Irrespective of the question whether preliminary objections should
be distinguished as to category, this contextual analysis is exactly what
the Court has undertaken in the present Judgment. Taking into account
all circumstances of the case it has come to the conclusion that the objec-
tion that Security Council resolutions 748 (1992) and 883 (1993) have
rendered the Libyan claim without object is an objection which possesses
a preliminary character and falls within the provisions of Article 79 of the
Rules of Court. Nevertheless, the Court has concluded that this objection
does not have an exclusively preliminary character within the meaning of
Article 79, paragraph 7, and, therefore, should be considered at the stage
of the merits.

14. I share this view of the Court. I have, however, the feeling that
some additional remarks would be appropriate in light of the fact that
the Respondent has not denied that this objection may touch upon the
merits. It is of the opinion that the case should nevertheless be terminated
at the present stage as any judgment on the merits would be without
practical effect since the relief sought by Libya cannot be provided by the
Court because of the overriding legal effects of the mandatory resolutions
of the Security Council.

Counsel for the United Kingdom stated that it would not be a proper
exercise of the judicial function if the Court would pronounce a judgment
which would be an empty one because it was neither applicable nor
enforceable given the terms of prior decisions of the Security Council
which remained in force (CR 97/16, p. 60).

In this respect reference was made to the Court’s finding in the
Northern Cameroons case, where it said:

“The Court’s judgment must have some practical consequence in
the sense that it can affect existing legal rights or obligations of the
parties, thus removing uncertainty from their legal relations.” (Z CJ.
Reports 1963, p. 34.)

15. It seems questionable, however, whether this reference to the
Northern Cameroons case is correct. The Court’s reasoning was based on the
argument that a judgment on the merits would not be a judgment capable
_ of effective application since the decision of the General Assembly (reso-
lution 1608 (XV)) to terminate the Trusteeship over the British Cam-
eroons (which mooted the case between the United Kingdom and the
Republic of Cameroon) was an administrative measure of a determina-
tive and final character. A finding of a breach of law by the Court could

53
59 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

not lead to redress as the General Assembly was no longer competent
with regard to the Territory pursuant to the termination of the Trustee-
ship as a result of resolution 1608 (XV) and consequently no determina-
tion reached by the Court could be given effect to by the former Admin-
istering Authority (Z C.J. Reports 1963, p. 35).

16. The Northern Cameroons case makes clear that a decision that a
claim no longer has any object can only be made within a highly concrete
context. It is “the circumstances which have arisen” which bring the
Court to the determination that “it does not enter into the adjudicatory
. functions of the Court to deal with issues in abstracto, once it has
reached the conclusion that the merits of the case no longer fall to be
determined” (1. C.J. Reports 1974, p: 272).

17. In the present case circumstances are different: there is no admin-
istrative measure of a determinative and final character taken by an
organ of the United Nations. Resolutions of the Security Council taken
under Chapter VII of the Charter may have far-reaching legal effects, but
they are not irrevocable or unalterable. In the exercise of its function the
Security Council is free to confirm, revoke or amend them and conse-
quently they cannot be called “final” even if during their lifetime they
may be dispositive of the rights and obligations of member States, over-
riding rights and obligations these States may have under other treaties.
It is generally agreed that the Security Council has full competence under
Chapter VII to determine that a factual situation constitutes a threat to
international peace and security and that it may take the necessary legally
binding measures to counter that threat, but that it has no competence to
determine the law, whereas it has been questioned whether the Council
can modify the law when applying it to a particular set of facts (see, for
example, Malcolm Shaw, “The Security Council and the International
Court of Justice: Judicial Drift and Judicial Function”, in A. S. Muller ez
al. (eds.), The International Court of Justice — Its Future Role after Fifty
Years, 1997, pp. 219 ff).

18. Since Security Council resolutions 748 (1992) and 883 (1993) have
authoritatively but not definitively and for an indefinite period of time
determined the matters at issue, the Court rightly concluded that the
objection by the Respondent that the Libyan claims are without object
does not have “an exclusively preliminary character” and will be consid-
ered by the Court when it reaches the merits of the case. By doing so the
Court has upheld its function as it is defined in Article 38 of the Statute,
viz., “to decide in accordance with international law such disputes as are
submitted to it”, at the same time respecting fully the competences which
the Security Council has under the Charter.

19. Distinguishing carefully the proper functions of both Security
Council and Court in my view is essential for what Judge Lachs calied “a

54
60 1971 MONTREAL CONVENTION (SEP. OP. KOOIJMANS)

fruitful interaction” between these two main organs of the United
Nations. These functions are complementary and in that sense can be
mutually supportive.

III. ConcLUDING REMARKS

20. One final remark may be made. The Respondent has invoked the
concept of “judicial economy” when advocating a dismissal of the case in
the preliminary phase. It has warned of proceedings on the merits which
make it necessary for the Court to address complex issues of fact and
added that the case should be disposed of at the preliminary phase
because the Council resolutions would have rendered it without object. It
cannot be excluded that this might be the case indeed, although this is by
no means certain as it was in the Northern Cameroons case.

21. Judicial economy however may go to the detriment of judicial pro-
priety which asks for a careful weighing of the interests of all parties to
the dispute. In this respect it is worthwhile to recall what Judge Read said
in his dissenting opinion in the Anglo-Iranian Oil Co. case:

“Tt is impossible to overlook the grave injustice which would be
done to an applicant State, by a judgment upholding an objection to
the jurisdiction and refusing to permit adjudication on the merits,
and which, at the same time, decided an important issue of fact or
law, forming part of the merits, against the applicant State. The
effect of refusal to permit adjudication of the dispute would be to
remit the applicant and respondent States to other measures, legal or
political, for the settlement of the dispute. Neither the applicant nor
the respondent should be prejudiced, in seeking an alternative solu-
tion of the dispute, by the decision of any issue of fact or law that
pertains to the merits.” (LC J. Reports 1952, p. 149; emphasis
added.)

22. It certainly cannot be foreseen that alternative solutions, for
example on the basis of suggestions made by regional organizations or
other international or national groupings, will be found and at present
that may even seem improbable but neither can it be excluded. The
Court should not be seen as standing in the way of any conciliatory
effort.

(Signed) P. H. Kooumans.

55
